Exhibit 10.3

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (“Agreement”) dated March 7, 2008, is made and executed
between Brooke Credit Corporation, a Delaware corporation (“Borrower”) and FIRST
STATE BANK, of Gothenburg, Nebraska (“Bank”). Borrower and Bank are parties to
that Credit Agreement dated as of March 7, 2008 (the “Credit Agreement”). This
Agreement is one of the Collateral Documents referred to therein. Capitalized
terms used herein and not otherwise defined shall have the meanings given to
them in the Credit Agreement.

1. Grant of Security Interest. For valuable consideration, Borrower pledges and
assigns to Bank and grants to Bank a security interest in the Collateral to
secure the Obligations and the payment and performance of all Obligations of
Borrower under the Credit Agreement and the other Loan Documents. This is a
continuing Security Agreement and will continue in effect even though all or any
part of the Obligations is paid in full and even though for a period of time
Borrower may not be indebted to Bank.

2. Collateral. The word “Collateral” as used in this Agreement means all of
Borrower’s right, title and interest in and to the following described property,
now owned or hereafter acquired, together with any and all present and future
additions thereto, substitutions therefor, and replacements thereof, whether now
existing or hereafter arising, and wherever located:

(A) Borrower’s membership (or other ownership interest) in each of the following
entities (the “Pledged Securitization Entities”):

Brooke Securitization Company 2006-1, LLC, a Delaware limited liability company

Brooke Warehouse Funding, LLC, a Delaware limited liability company

(B) all of Borrower’s rights to receive any payments from or related to
Borrower’s interest in each of the following entities (the “Other Securitization
Entities”; together with the Pledged Securitization Entities, the
“Securitization Entities”):

Brooke Acceptance Company LLC, a Delaware limited liability company

Brooke Captive Credit Company 2003, LLC, a Delaware limited liability company

Brooke Securitization Company 2004A, LLC, a Delaware limited liability company

Brooke Capital Company, LLC, a Delaware limited liability company

Brooke Securitization Company V, LLC, a Delaware limited liability company

Brooke Securitization Company 2006-1, LLC, a Delaware limited liability company

Brooke Warehouse Funding, LLC, a Delaware limited liability company

(C) all right, title and interest of Borrower to receive any payments from or
related to the debtor’s interest in the Subordinated Note dated November 14,
2003, given by Brooke Captive Credit Company 2003, LLC and payable to Borrower
(the “Subordinated Note”);

(D) any payments received or to be received from The Bank of New York or any
substitute financial institution in respect of the foregoing;

(E) all commercial loans made by the Borrower in the ordinary course of the
Borrower’s business to insurance agents and agencies, financial services
providers, funeral homes and others originated and/or serviced by Borrower
(“Loans”);

(F) all deposit accounts (other than escrow accounts) maintained by Borrower
with Bank or any Participant in respect of the foregoing;

(G) all other assets of Borrower, including, without limitation, all accounts,
chattel paper, commercial tort claims, deposit accounts, documents, fixtures,
general intangibles, equipment, goods, instruments, inventory, investment
property, letter of credit rights, payment intangibles and software;



--------------------------------------------------------------------------------

(H) all books and records (including in electronic form), instruments,
documents, accounts, investment property, and general intangibles relating to
any of the foregoing, and including, without limitation, all rights and claims
to dividends, distributions or payments made in respect of the foregoing and all
products and proceeds thereof;

(I) all accessions, attachments, accessories, replacements of and additions to
any of the foregoing, whether added now or later.

Notwithstanding the foregoing, the “Collateral” shall not include
Purchased/Participated Loans. Further, subject to the provisions of the Credit
Agreement, Bank shall without any action or request by Borrower, automatically,
release its security interest in one or more Loans and the respective Loan Files
(as defined in the applicable Sale and Servicing Agreement) related thereto in
the event such Loan or Loans becomes a Purchase/Participated Loan. The Bank
shall deliver and, if necessary, execute such instruments and documents as the
Borrower may reasonably request for purposes of effectuating the release and
termination of its security interest in the applicable Loans and related Loan
Files and the Borrower is hereby authorized without any further action or
approval from the Bank to file UCC-3 termination statements, or similar
documents or instruments, terminating the Liens with respect to all applicable
Purchased/Participated Loans.

3. Delivery of Certificates and Direction Letters. In connection with the
security interests granted herein, and without limitation of the generality of
the other provisions of this Agreement or any Loan Document, Borrower agrees to
deliver or cause to be delivered to Bank:

(i) binding and irrevocable direction letters among the securitization trustees,
Bank, Borrower and others, as the case may be, as may be necessary to direct
payments to the Securitization Entities, and related payments from the
Securitization Entities to Borrower, to be paid to Borrower’s accounts
maintained with Bank; and

(ii) originals of all certificates representing Borrower’s interests in the
Securitization Entities and the original Subordinated Note.

4. Setoff. To the extent permitted by applicable law, Bank reserves a right of
setoff in all Borrower’s accounts with Bank (whether checking, savings, deposit
or some other account). This includes all accounts Borrower holds jointly with
someone else and all accounts Borrower may open in the future. Borrower
authorizes Bank, to the extent permitted by applicable law, to charge or setoff
all sums owing on the Obligations against any and all such accounts.

5. Representations, Warranties and Agreements. Borrower represents and promises
to Bank that:

(A) Perfection. Borrower agrees to take whatever actions are requested by Bank
to perfect and continue Bank’s security interest in the Collateral. Upon request
of Bank, Borrower will deliver to Bank any and all of the documents evidencing
or constituting the Collateral, and Borrower will note Bank’s interest upon any
and all chattel paper and instruments if not delivered to Bank for possession by
Bank.

(B) Notices. Borrower will provide such notices to Bank as are required under
the terms of the Credit Agreement.

(C) Enforceability of Collateral. To the extent the Collateral consists of
accounts, chattel paper, or general intangibles, as defined by the Uniform
Commercial Code, the Collateral is enforceable in accordance with its terms, is
genuine, and fully complies with all applicable laws and regulations concerning
form, content and manner of preparation and execution, and all

 

2



--------------------------------------------------------------------------------

persons appearing to be obligated on the Collateral have authority and capacity
to contract and are in fact obligated as they appear to be on the Collateral.
There shall be no setoffs or counterclaims against any of the Collateral, and no
agreement shall have been made under which any deductions or discounts may be
claimed concerning the Collateral except those disclosed to Bank in writing.

(D) Location of Collateral. Except in the ordinary course of Borrower’s business
(and except as provided above, with respect to the certificates representing
Borrower’s interest in the Securitization Entities, which are to be delivered to
Bank), Borrower agrees to keep the Collateral at Borrower’s address set out in
the Credit Agreement or at such other locations as are acceptable to Bank. Upon
Bank’s request, Borrower will deliver to Bank in form satisfactory to Bank a
schedule of real properties and Collateral locations relating to Borrower’s
operations, including without limitation the following: (1) all real property
Borrower owns or is purchasing; (2) all real property Borrower is renting or
leasing; (3) all storage facilities Borrower owns, rents, leases, or uses; and
(4) all other properties where Collateral is or may be located.

(E) Removal of the Collateral. Except in the ordinary course of Borrower’s
business, Borrower shall not remove the Collateral from its existing location
without Bank’s prior written consent. Borrower shall, whenever requested, advise
Bank of the exact location of the Collateral.

(F) Transactions Involving Collateral. Except as expressly permitted under the
Credit Agreement, Borrower shall not sell, offer to sell, or otherwise transfer,
mortgage, encumber or otherwise dispose of all or any part of the Collateral or
any interest therein, without the prior written consent of Bank. Unless waived
by Bank, all proceeds from any disposition of the Collateral (for whatever
reason) shall be held in trust for Bank and shall not be commingled with any
other funds; provided, however, this requirement shall not constitute consent by
Bank to any sale or other disposition. Upon receipt, Borrower shall immediately
deliver any such proceeds to Bank.

(G) Title. Borrower represents and warrants to Bank that Borrower holds good and
marketable title to the Collateral, free and clear of all liens and encumbrances
except for the lien of this Agreement. No financing statement covering any of
the Collateral is on file in any public office other than those which reflect
the security interest created by this Agreement. Borrower shall defend Bank’s
rights in the Collateral against the claims and demands of all other persons.

(H) Repairs and Maintenance. Borrower agrees to keep and maintain, and to cause
others to keep and maintain, the Collateral in good order, repair and condition
at all times while this Agreement remains in effect. Borrower further agree to
pay when due all claims for work done on, or services rendered or material
furnished in connection with the Collateral so that no lien or encumbrance may
ever attach to or be filed against the Collateral.

(I) Inspection of Collateral. Bank and Bank’s designated representatives and
agents shall have the right at all reasonable times to examine and inspect the
Collateral as provided in the Credit Agreement.

(J) Taxes, Assessments and Liens. Borrower will pay when due all taxes,
assessments and liens upon the Collateral, its use or operation, upon this
Agreement, upon any promissory note or notes evidencing the Obligations, or upon
any of the other Loan Documents. Borrower may withhold any such payment or may
elect to contest any lien if Borrower is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Bank’s interest in
the Collateral is not jeopardized in Bank’s sole opinion. If the Collateral is
subjected to a lien which is not discharged within fifteen (15) days, Borrower
shall deposit with Bank cash, a sufficient corporate surety bond or other
security satisfactory to Bank in an amount adequate to provide for the discharge
of the lien plus any interest, costs, attorneys’ fees or other charges that
could accrue as a result of foreclosure or sale of the Collateral. In any
contest Borrower shall

 

3



--------------------------------------------------------------------------------

defend itself and Bank and shall satisfy any final adverse judgment before
enforcement against the Collateral. Borrower shall name Bank as an additional
obligee under any surety bond furnished in the contest proceedings. Borrower
further agrees to furnish to Bank with evidence that such taxes, assessments,
and governmental and other charges have been paid in full and in a timely
manner. Borrower may withhold any such payment or may elect to contest any lien
if Borrower is in good faith conducting an appropriate proceeding to contest the
obligation to pay and so long as Bank’s interest in the Collateral is not
jeopardized.

(K) Compliance with Governmental Requirements. Borrower shall comply with all
laws, ordinances, rules and regulations of all governmental authorities, now or
hereafter in effect, applicable to the ownership, production, disposition, or
use of the Collateral, including all laws or regulations relating to the undue
erosion of highly-erodible land or relating to the conversion of wetlands for
the production of an agricultural product or commodity. Borrower may contest in
good faith any such law, ordinance or regulation and withhold compliance during
any proceeding, including appropriate appeals, so long as Bank’s interest in the
Collateral, in Bank’s opinion, is not jeopardized.

(L) Hazardous Substances. Borrower represents and warrants that the Collateral
never has been, and never will be so long as this Agreement remains a lien on
the Collateral, used in violation of any environmental laws or for the
generation, manufacture, storage, transportation, treatment, disposal, release
or threatened release of any hazardous substance. The representations and
warranties contained herein are based on Borrower’s due diligence in
investigating the Collateral for hazardous substances. Borrower hereby
(1) releases and waives any future claims against Bank for indemnity or
contribution in the event Borrower becomes liable for cleanup or other costs
under any environmental laws, and (2) agrees to indemnify, defend, and hold
harmless Bank against any and all claims and losses resulting from a breach of
this provision of this Agreement. This obligation to indemnify and defend shall
survive the payment of the Obligations and the satisfaction of this Agreement.

(M) Maintenance of Casualty Insurance. Borrower shall procure and maintain all
insurance required under the terms of the Credit Agreement and the other Loan
Documents and will provide evidence of the same to Bank upon Bank’s request.
Borrower shall apply any proceeds of such insurance to the costs of the damage,
claim or liability for which such proceeds were paid. Any proceeds which have
not been disbursed within six (6) months after their receipt and which Borrower
has not committed to the repair or restoration of the Collateral shall be used
to prepay the Obligations.

(N) Financing Statements. Borrower authorizes Bank to file a UCC financing
statement, or alternatively, a copy of this Agreement to perfect Bank’s security
interest. At Bank’s request, Borrower additionally agrees to sign all other
documents that are necessary to perfect, protect, and continue Bank’s security
interest in the Property. Borrower will pay all filing fees, title transfer
fees, and other fees and costs involved unless prohibited by law or unless Bank
is required by law to pay such fees and costs. Borrower irrevocably appoints
Bank to execute documents necessary to transfer title if such remedy is
available upon an Event of Default.

6. Borrower’s Rights to Possession. Except as provided herein and in the Credit
Agreement and the other Loan Documents, Borrower may, until default, have
possession of the tangible personal property and beneficial use of all the
Collateral and may use it in any lawful manner not inconsistent with this
Agreement or the Loan Documents, provided that Borrower’s right to possession
and beneficial use shall not apply to any Collateral where possession of the
Collateral by Bank is required by law to perfect Bank’s security interest in
such Collateral. If Bank at any time has possession of any Collateral, whether
before or after an Event of Default, Bank shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral if Bank takes
such action for that purpose as Borrower shall request or as Bank, in Bank’s
sole discretion, shall deem appropriate under the circumstances, but failure to
honor any request by Borrower shall not of itself be deemed to be a failure to
exercise reasonable care.

 

4



--------------------------------------------------------------------------------

7. Bank Expenditures. If any action or proceeding is commenced against Borrower
or any Subsidiary or any other Person with respect to the Collateral that would
materially affect Bank’s interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Loan Documents, including but
not limited to Borrower’s failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Loan
Documents, Bank on Borrower’s behalf may (but shall not be obligated to) take
any action that Bank deems appropriate, including but not limited to discharging
or paying all taxes, liens, security interests, encumbrances and other claims,
at any time levied or placed on the Collateral and paying all costs for
insuring, maintaining and preserving the Collateral. All such expenditures
incurred or paid by Bank for such purposes will then bear interest at the rate
charged under the Note from the date incurred or paid by Bank to the date of
repayment by Borrower. All such expenses will become a part of the Obligations
and, at Bank’s option, will (A) be payable on demand; (B) be added to the
balance of the Note and be apportioned among and be payable with any installment
payments to become due during either (1) the term of any applicable insurance
policy; or (2) the remaining term of the Note; or (C) be treated as a balloon
payment which will be due and payable at the Note’s maturity. The Agreement also
will secure payment of these amounts. Such right shall be in addition to all
other rights and remedies to which Bank may be entitled upon Default.

8. Default. Any Event of Default under the Credit Agreement shall constitute an
Event of Default under this Agreement.

9. Rights and Remedies on Default. If an Event of Default occurs under this
Agreement, at any time thereafter, Bank shall have all the rights of a secured
party under the Uniform Commercial Code, under the Credit Agreement, under the
other Loan Documents and under other applicable Laws. In addition and without
limitation, Bank may exercise any one or more of the following rights and
remedies:

(A) Assemble Collateral. Bank may require Borrower to deliver to Bank all or any
portion of the Collateral and any and all certificates of title and other
documents relating to the Collateral. Bank may require Borrower to assemble the
Collateral and make it available to Bank at a place to be designated by Bank.
Bank also shall have full power to enter upon the property of Borrower to take
possession of and remove the Collateral. If the Collateral contains other goods
not covered by this Agreement at the time of repossession, Borrower agrees Bank
may take such other goods, provided that Bank makes reasonable efforts to return
them to Borrower after repossession.

(B) Sell the Collateral. Subject to the terms of this Agreement, Bank shall have
full power to sell, lease, transfer, or otherwise deal with the Collateral or
proceeds thereof in Bank’s own name or that of Borrower. Bank may sell the
Collateral at public auction or private sale. Unless the Collateral threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, Bank will give Borrower, and other persons as required by law,
reasonable notice of the time and place of any public sale, or of the time and
place of any public sale, or the time after which any private sale or any other
disposition of the Collateral is to be made. However, no notice need be provided
to any person who, after Event of Default occurs, enters into and authenticates
an agreement waiving that person’s right to notification of sale. The
requirements of reasonable notice shall be met if such notice is given at least
ten (10) days before the time of the sale or disposition. All expenses relating
to the disposition of the Collateral, including without limitation the expenses
of retaking, holding, insuring, preparing for sale and selling the Collateral,
shall become a part of the Obligations secured by this Agreement and shall be
payable on demand, with interest at the Note rate from date of expenditure until
repaid.

(C) Appoint Receiver. Bank shall have the right to have a receiver appointed to
take possession of all or any part of the Collateral, with the power to protect
and preserve the Collateral, to operate the Collateral preceding foreclosure or
sale, and to collect the Rents from the Collateral and apply the proceeds, over
and above the cost of the receivership, against the Obligations. The receiver
may serve without bond if permitted by law. Bank’s right to the

 

5



--------------------------------------------------------------------------------

appointment of a receiver shall exist whether or not the apparent value of the
Collateral exceeds the Obligations by a substantial amount. Employment by Bank
shall not disqualify a person from serving as a receiver.

(D) Collect Revenues, Apply Accounts. Bank, either itself or through a receiver,
may collect the payments, rents, income and revenues from the Collateral. Bank
may at any time in Bank’s discretion transfer any Collateral into Bank’s own
name or that of Bank’s nominee and receive the payments, rents, income, and
revenues therefrom and hold the same as security for the Obligations or apply it
to payment of the Obligations in such order of preference as Bank may determine.
Insofar as the Collateral consists of accounts, general intangibles, insurance
policies, instruments, chattel paper, choses in action, or similar property,
Bank may demand, collect, receipt for, settle, compromise, adjust, sue for,
foreclose, or realize on the Collateral as Bank may determine, whether or not
Obligations or Collateral is then due. For these purposes, Bank may, on behalf
of and in the name of Borrower, receive, open and dispose of mail addressed to
Borrower; change any address to which mail and payments are to be sent; and
endorse notes, checks, drafts, money orders, documents of title, instruments and
items pertaining to payment, shipment, or storage of any Collateral. To
facilitate collection, Bank may notify account debtors and obligors on any
Collateral to make payments directly to Bank.

(E) Other Deficiency. If Bank chooses to sell any or all of the Collateral, Bank
may obtain a judgment against Borrower for any deficiency remaining on the
Obligations due to Bank after application of all amounts received from the
exercise of the rights provided in this Agreement. Borrower shall be liable for
a deficiency even if the transaction described in this subsection is a sale of
accounts or chattel paper.

(F) Other Rights and Remedies. Bank shall have all the rights and remedies of a
secured creditor under the provisions of the Uniform Commercial Code, as may be
amended from time to time. In addition, Bank shall have and may exercise any or
all other rights and remedies it may have available at law, in equity or
otherwise.

(G) Election of Remedies. Except as may be prohibited by applicable law, all of
Bank’s rights and remedies, whether evidenced by this Agreement, the Loan
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently. Election by Bank to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Borrower under this Agreement, after
Borrower’s failure to perform, shall not affect Bank’s right to declare a
default and exercise its remedies.

10. Bank Restrictions. Notwithstanding anything to the contrary in the
Agreement, the Credit Agreement or any other Loan Document, Bank hereby agrees
that it shall not:

(A) institute or join any other person or entity (collectively, a “Person”) in
instituting against the Pledged Securitization Entities any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding or other
proceedings under any federal or state bankruptcy or similar law,

(B) foreclose on any of the membership interests owned by Borrower in the
Pledged Securitization Entities,

(C) contest or challenge, or join any other Person in contesting or challenging,
the transfers of assets (the “Securitization Assets”) from Borrower to any
Pledged Securitization Entity under the related Sale and Servicing Agreement,
the Loan Documents (as defined in the Sale and Servicing Agreement) or any other
documents or instruments related thereto, whether on the grounds that such
transfers were disguised financings, preferential transfers, fraudulent
conveyances or otherwise or a transfer other than a “true sale” or a “true
contribution”,

 

6



--------------------------------------------------------------------------------

(D) contest or challenge, or join any other Person in contesting or challenging,
the validity, enforceability, priority or perfection of the interest of any
Securitization Asset or the validity, enforceability, priority or perfection of
the interest of any assignee of the Securitization Assets in any of the
Securitization Assets,

(E) (i) assert that any Person and Pledged Securitization Entity should be
substantively consolidated or that Pledged Securitization Entity is not or was
not a limited liability company separate and distinct from Borrower or any other
Person, or (ii) challenge the valuation of any Securitization Assets,

(F) transfer any of the Membership Interests or any interest therein to any
Person, unless such assignee of such interest agrees in writing to be bound by
the terms of this Agreement, or assume ownership of the Membership Interests,

(G) exercise any voting rights under Pledged Securitization Entity’s Limited
Liability Company Agreement,

(H) attempt to prohibit or restrict any sale or other transfer of the
Securitization Assets or interfere in any manner with the transactions
contemplated under the Sale and Servicing Agreement, the Loan Documents (as
defined in the Sale and Servicing Agreement) or any other documents or
instruments related thereto, or

(I) alter or cause the alteration of the independent director provisions of
Pledged Securitization Entity’s Limited Liability Company Agreement or attempt
to remove or replace any serving independent director,

in any case, until one year and one day after the date on which all amounts
payable to the Noteholders (as defined in the Sale and Servicing Agreement)
pursuant to the Indenture and the other Loan Documents (each, as defined in the
Sale and Servicing Agreement) or any other documents or instruments related
thereto have been paid in full. The agreements and restrictions contained in
this section entitled “Bank Restrictions” (collectively, the “Bank
Restrictions”) will survive the termination of this Agreement, the Credit
Agreement or any documents related hereto or thereto. Bank also hereby
acknowledges and agrees that neither Pledged Securitization Entity nor the
Trustee (as defined in the Sale and Servicing Agreement) has a fiduciary duty to
Bank based on the pledge of the Membership Interests under this Agreement.
Notwithstanding anything to the contrary contained herein, Bank shall have the
right, subject to the Uniform Commercial Code and all other applicable laws, to
exercise all rights, remedies and privileges of an assignee of, and holder of a
security interest covering, all rights and claims to dividends, distributions,
profits, return of capital, repayment of debt, or payments of any kind or nature
payable to Borrower as a member of Pledged Securitization Entity pursuant to the
Pledged Securitization Entity’s Limited Liability Company Agreement
(collectively, “Distributions”), including Bank’s rights pursuant to the
direction letter from Borrower to Pledged Securitization Entity and the related
withdrawal authorization letter, to transfer all Distributions from Pledged
Securitization Entity’s deposit account maintained with Bank (whether prior to
or following an Event of Default). No amendment of the Bank Restrictions shall
be effective unless the parties hereto receive the prior written consent of the
Trustee. The Trustee, on behalf of the Noteholders, is an express third party
beneficiary of the Bank Restrictions. Bank Restrictions shall become effective
when this Agreement is executed and delivered by each of the parties hereto and
will thereafter be binding upon and inure to the benefit of the Trustee and the
Noteholders and each of their respective successors and assigns.

11. Miscellaneous.

(A) Amendments. This Agreement, together with any Loan Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement. No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

 

7



--------------------------------------------------------------------------------

(B) Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

(C) Governing Law. With respect to procedural matters related to the perfection
and enforcement of Bank’s rights against the Collateral, this Agreement will be
governed by federal law applicable to Bank and to the extent not preempted by
federal law, the laws of the State of Delaware. In all other respects, this
Agreement will be governed by federal law applicable to Bank and, to the extent
not preempted by federal law, the laws of the State of Nebraska without regard
to its conflicts of law provisions. However, if there ever is a question about
whether any provision of this Agreement is valid or enforceable, the provision
that is questioned will be governed by which ever state or federal law would
find the provision to be valid and enforceable. The loan transaction that is
evidenced by the Note and this Agreement has been applied for, considered,
approved and made, and all necessary loan documents have been accept by Bank in
the State of Nebraska.

(D) Choice of Venue. If there is a lawsuit, Borrower agrees upon Bank’s request
to submit to the jurisdiction of the courts of Douglas County, State of
Nebraska.

(E) No Waiver by Bank. Bank shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Bank. No
delay or omission on the part of Bank in exercising any right shall operate as a
waiver of such right or any other right. A waiver by Bank of a provision of this
Agreement shall not prejudice or constitute a waiver of Bank’s right otherwise
to demand strict compliance with that provision or any other provision of this
Agreement. No prior waiver by Bank, nor any course of dealing between Bank and
Borrower, shall constitute a waiver of any of Bank’s rights or of any of
Borrower’s obligations as to future transactions. Whenever the consent of Bank
is required under this Agreement, the granting of such consent by Bank in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Bank.

(F) Notices. Any notice required to be given under this Agreement shall be given
in the manner and to the addresses as provided in the Credit Agreement.

(H) Severability. If a court of competent jurisdiction finds any provision of
this Agreement to be illegal, invalid, or unenforceable as to any circumstance,
that finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending provision cannot be so modified, it shall be considered deleted
from this Agreement. Unless otherwise required by law, the illegality,
invalidity, or unenforceability of any provision of this Agreement shall not
affect the legality, validity or enforceability of any other provision of this
Agreement.

(I) Successors and Assigns. Subject to any limitations stated in this Agreement
on transfer of Borrower’s interest, this Agreement shall be binding upon and
inure to the benefit of the parties, their successors and assigns. If ownership
of the Collateral becomes vested in a person other than Borrower, Bank, without
notice to Borrower, may deal with Borrower’s successors with reference to this
Agreement and the Obligations by way of forbearance or extension without
releasing Borrower from the obligations of this Agreement or liability under the
Obligations.

(J) Survival of Representations and Warranties. All representations, warranties,
and agreements made by Borrower in this Agreement shall survive the execution
and delivery of this Agreement, shall be continuing in nature, and shall remain
in full force and effect until such time as Borrower’s Obligations shall be paid
in full.

 

8



--------------------------------------------------------------------------------

(K) Time is of the Essence. Time is of the essence in the performance of this
Agreement.

BORROWER HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT AND AGREES
TO ITS TERMS. THIS AGREEMENT IS DATED AS OF THE DATE FIRST ABOVE WRITTEN.

 

BORROWER:

 

BROOKE CREDIT CORPORATION

   

By:

 

 

  By:  

 

BANK:

   

FIRST STATE BANK

   

 

   

 

9